In an action to recover for legal services rendered, in which a judgment in favor of plaintiff was entered on default, defendant appeals from an order of the Supreme Court, Rockland County, entered June 2, 1975, which denied its motion to vacate the judgment. Order reversed, without costs or disbursements, and motion granted, on condition that defendant, within 10 days after entry of the order to be made hereon, post a bond, with corporate surety, in the penal sum of $5,000, which bond shall guarantee payment to plaintiff of any subsequent judgment which may be entered in its favor in this action; otherwise, order affirmed, with $50 costs and disbursements. Appellant presented facts which constitute both a justifiable excuse for the default and a meritorious defense on the issue of the value of the professional services rendered by respondent. The circumstances, however, require the posting of a bond. Gulotta, P. J., Martuscello, Latham, Margett and Shapiro, JJ., concur.